Title: From George Washington to the Countess of Huntingdon, 27 February 1785
From: Washington, George
To: Huntingdon, Selina Hastings, countess of



My Lady,
Mount Vernon 27th Feby 1785.

The very polite & obliging letter which you did me the honor to write to me on the 8th of April by Sir James Jay, never came to my hands until the 17th of last month; & is the best apology I can make for a silence, which might otherwise appear inattentive, if not disrespectful, to a correspondence which does me much honor.
The other letter which your Ladyship refers to, as having passed thro’ the medium of our good friend Mr Fairfax—has never yet appeared; & it is matter of great regret, that letters are so often intercepted by negligence, curiosity or motives still more unworthy. I am persuaded that some of my letters to Mr Fairfax, as well as his (covering your Ladyships) to me, have miscarried, as I have never received an acknowledgment of some of mine to him, tho’ long since written.
With respect to your humane & benevolent intentions towards the Indians; & the plan which your Ladyship has adopted to carry them into effect, they meet my highest approbation; & I should be very happy to find every possible encouragement given to them. It has ever been my opinion, since I have had opportunities to observe, & to reflect upon the ignorance, indolence & general pursuits of the Indians, that all attempts to reclaim, & introduce any system of religeon or morallity among them, would prove fruitless, until they could be first brought into a state of greater civilization; at least that this attempt should accompany the other—& be enforced by example: & I am happy to find that it is made the ground work of your Ladyships plan.
With respect to the other parts of the plan, & the prospect of obtaining Lands for the Emigrants who are to be the instruments employed in the execution of it; my letter to Sir James Jay in answer to his to me on this subject, will convey every information,

which is in my power, at this time to give your Ladyship; & therefore I take the liberty of enclosing a transcript of it. Agreeably to the assurance given in it, I have written fully to the President of Congress, with whom I have a particular intimacy, and transmitted copies of your Ladyships plan, addresses & letter to the several States therein mentioned, with my approving sentiments thereon. I have informed him, that tho’ it comes to him as a private letter from me; it is nevertheless optional in him to make it a matter of private communication to the members individually, or officially to Congress, as his judgment shall dictate; giving it as my opinion, among other reasons, that I did not belive since the cession of Lands by individual States to the United States, any one of them (except New York) was in circumstances, however well inclined it might be, to carry your Ladyships plan into effect.
What may be the result of your Ladyships Addresses to the States of North Carolina, Virginia, Pennsylvania and New York, individually; or of my statemt of the matter in a friendly way to the President of Congress for the united deliberaion of the whole—is not for me to anticipate, even were I acquainted with their sentiments. I have already observed, that neither of the States (unless Nw York may be in circumstances to do it) can in my opinion furnish good Lands in a body for such emigrants as your Ladyship seems inclin’d to provide for. That Congress can, if the treaty which is now depending with the Western Indians should terminate favourably & a cession of Lands be obtained from them, which I presume is one object for holding it, is certain; & unless the reasons which I have mentioned in my letter to Sir James Jay should be a let or bar, I have not a doubt but that they would do it; in which case, any quantity of Land (within such cession or purchase) might be obtained. If, ultimately, success should not attend any of these applications, I submit as a dernier resort, for your Ladyships information & consideration, a Gazette containing the terms upon which I have offered several tracts of Land (the quantity of which is since encreased) of my own in that country, & which lie as convenient to the Western Tribes of Indians, as any in that territory (appertaining to an individual State)—as your Ladyship may perceive by having recourse to Hutchens’s[,] Evans’s, or any other map of that Country, and comparing the descriptive

Lands therewith; & being informed that Virginia has ceded all her claim to lands No. West of the Ohio, to the United States—& that the Western boundary of Pennsylvania is terminated by a meredian which crosses the river but a little distance from Fort Pitt.
It will appear evident, from the date of my publication, that I could not at the time it was promulgated, have had an eye to your Ladyships plan of emigration; and I earnestly pray that my communication of the matter at this time, may receive no other interpretation than what is really meant—that is, a last (if it should be thought an eligible) resort.
I have no doubt but that Lands, if to be had at all, may be obtained from the United States, or an individual State, upon easier terms than those upon which I have offered mine; but being equally persuaded that these of mine, from their situation & other local advantages, are worth what I ask, I should not incline to take less for them, unless the whole by good & responsible characters (after an agent in their behalf had previously examined into the quality & conveniency of the land) should be engaged upon either of the tenures that are published; especially as these Lands, from their particular situation, must become exceedingly valuable, by the Laws which have just passed the Assemblies of Virginia & Maryland for improving and extending the navigation of Potomac, as high as is practicable, & communicating it with the nearest western waters by good roads: & by the former assembly to do the same thing with James river, & the communication between it & the Great Kanhawa—by means of which the produce of the settlers on these Lands of mine, will come easily & cheaply to market. I am &c. &c. &c.

G: Washington

